Citation Nr: 1204238	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, due to exposure to Agent Orange.

2. Entitlement to service connection for dizziness, due to exposure to Agent Orange.

3. Entitlement to service connection for memory loss, due to exposure to Agent Orange.

4. Entitlement to service connection for dermatitis, due to exposure to Agent Orange.

5. Entitlement to service connection for arthritis, including due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from         a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denying the benefits sought.

The Veteran provided testimony during a March 2009 hearing before a Decision Review Officer (DRO) at the RO, a transcript of which is of record. Previously, the Veteran also requested a Travel Board hearing before a Veterans Law Judge, but he then withdrew this request in September 2009. See 38 C.F.R. § 20.704(e) (2011). 

The Board presently decides claims for service connection for dizziness, memory loss, and dermatitis. The issues of service connection for peripheral neuropathy and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC),                    in Washington, DC. VA will notify the Veteran if further action is required on his part concerning these matters.





FINDINGS OF FACT

1. The Veteran presumably had exposure to Agent Orange based upon his service in the Republic of Vietnam during the Vietnam Era. 

2. Dermatitis is not amongst those conditions eligible for presumptive service connection due to Agent Orange exposure. There also is no competent evidence otherwise etiologically linking dermatitis to the Veteran's exposure to Agent Orange.

3. There is no competent evidence of a current disability manifested by dizziness. Even assuming the condition manifests, it has not been causally linked to Agent Orange exposure.

4. There is no competent evidence of a current disability manifested by memory loss. Even assuming the condition manifests, it has not been causally linked to Agent Orange exposure.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for dermatitis, due to exposure to Agent Orange. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2. The criteria are not met to establish service connection for dizziness, due to exposure to Agent Orange. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3. The criteria are not met to establish service connection for memory loss, due to exposure to Agent Orange. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from July 2007, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.         § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the July 2007 VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in      Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the July 2007 VCAA notice correspondence was issued prior to the November 2007 RO rating decision adjudicating the Veteran's claims, and therefore comported with the standard for timely notice. 

The RO/AMC has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), VA outpatient records, and records pertaining to receipt of disability benefits from the Social Security Administration (SSA). The Board further finds no duty under applicable law to provide a VA Compensation and Pension examination regarding the issues being decided in this case. To this effect, regarding the Veteran's claimed dizziness and memory loss, there is no present indication of current disability in this regard. Moreover, as to the claimed dermatitis, while the conditions presently exists, there is no attendant implication that a claimed disability may have had a causal association with an incident of the Veteran's military service, including Agent Orange exposure. As will be discussed in further detail below, there is no history of relevant in-service treatment, and no objective evidence or even reported history of post-service treatment for this claimed condition until more than two decades after service. By similar logic, even assuming the Veteran had dizziness or memory loss in a present form, there is no suggestion of a causal nexus to service. Thus, there         is no legal duty to provide a VA exam. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). In support of his claims, the Veteran provided several personal statements. He testified during a DRO hearing. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).
Pertinent VA law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116;          38 C.F.R. § 3.307(a)(6)(iii). For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).           However, the exception to this rule is that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the claimant was exposed to an herbicide agent during active duty service. Id. 

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease. A Note 3 to section 3.309(e) provides that "the term ishecmic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e).


The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

Dermatitis

The Board upon consideration of the relevant law and regulations cannot ascertain grounds upon which to find the condition of dermatitis subject to service connection. The presumptive service connection provisions involving                  Agent Orange exposure at section 3.309(e) do not encompass the condition as diagnosed of dermatitis, and moreover, there is no other competent evidence causally relating dermatitis to Agent Orange exposure in service.

At the outset, the Board takes note of the fact that the Veteran is confirmed to have served within the territorial borders of Vietnam during the Vietnam Era, and thus by law is presumed to have had exposure therein to Agent Orange. See 38 C.F.R.              § 3.307(a)(6)(iii). It follows that he may state claims for service connection as premised upon that underlying herbicide exposure. It is also apparent, as initially recorded in a November 2001 private treatment record that the Veteran presently manifests the condition of dermatitis. What remains to be established then is some indication that dermatitis is a disability of service origin.

Upon application of the governing regulations on presumptive service connection, these provisions clearly state that to presumptively grant service connection for chloracne or other acneform disease consistent with chloracne, the condition must have become manifest to a degree of 10 percent or more within a year after the last date on which the claimant was exposed to an herbicide agent during active duty service. 38 C.F.R. § 3.307(a)(6)(ii). There is no indication whatsoever that the condition for which the Veteran is claiming service connection, dermatitis,             is a form of chloracne, or for that matter is an acneform disease comparable to chloracne. The available treatment records simply diagnose the condition as a        pruritic non-specific rash, and do not indicate or suggest an acneform disease.  There is no direct provision for inclusion of a non-specific skin rash under section 3.309(e). Moreover, the Secretary of VA has determined based on a National Academy of Science report issued in June 2007 that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.          See Notice, 72 Fed. Reg. 32,395-32,406 (June 12, 2007). Even considering that with further examination perhaps a qualifying dermatological condition would be shown, however, presumptive service connection is not tenable in this instance. Given that the Veteran was discharged from service in September 1967, and dermatitis is not documented to have manifested until 2001, nor has the Veteran claimed it appeared until the mid-1990s at earliest, there is no reason to find that dermatitis developed to a compensable level within one-year of original exposure to Agent Orange.  Without meeting this timing requirement, the presumption of service connection        is not available. Hence, presumptive service connection does not apply to this case. 

The Veteran as a matter of course may still pursue a theory of direct service connection, based upon an etiological linkage between post-service diagnosed dermatitis and underlying Agent Orange exposure. To establish this basis of recovery, he would need to demonstrate the presence of a causal nexus between the claimed disability and exposure to Agent Orange. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).
          
Reviewing the pertinent medical history in this case does not demonstrate any competent and credible basis upon which to show the likelihood of a relationship between dermatitis and the Veteran's presumed Agent Orange exposure.               The service medical history is absent for any dermatological symptoms or complaints. The documented treatment history thereafter is absent of a substantially similar condition for more than three subsequent decades, up until initial clinical diagnosis in 2001. This extended time period without instance of treatment is highly indicative of the lack of continuity of symptomatology of dermatitis since military service. It has been held that the prolonged absence of medical complaint since service is amongst those factors which may be considered in determining whether a causal nexus to service is established. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Nor for that matter is there any other compelling reason from the record upon which to associate the Veteran's dermatitis with his military service. Generally, the lay testimony of a claimant where found credible is also competent to establish the continuity of symptomatology for a claimed disability since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Here, the Veteran does not allege ever having had a dermatological problem dating back to service, but instead by his own report (in his initial application for compensation benefits) places the onset of the condition in the mid-1990s. Indeed, taking his statement pursuant to a November 2001 private treatment record at face value, the condition may not have first manifested in its aggravated form until June 2001. Thus, even by the Veteran's own assertions there is no indication of continuity of symptomatology to suggest a causal nexus to service. In addition, there is no medical pronouncement from any VA or private physician offering an opinion regarding causal nexus that establishes, or purports to establish a linkage between current dermatological symptoms and an incident of the Veteran's military service. Due the lack of any indication from the record for the foregoing reasons, including from the Veteran's assertions, that dermatitis might be service-related, the Board does not ascertain the need for a VA Compensation and Pension examination to resolve this claim. See 38 C.F.R. § 3.159(c)(4). 

Accordingly, the Board finds that there is no competent and probative evidence establishing that the Veteran's dermatitis is the direct product of his presumed      in-service Agent Orange exposure. The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the dispositive question of whether dermatitis is the result of Agent Orange exposure, as a matter requiring medical and scientific judgment, and not readily within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for dermatitis, due to exposure to Agent Orange. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Dizziness 

The Veteran also claims service connection for dizziness, which he clarified during a March 2009 DRO hearing he was told by a medical provider was actually symptomatic of an underlying condition of vertigo. 

As an initial consideration, the Board cannot locate any competent medical diagnosis of vertigo, or related condition involving the symptom the Veteran has described within the VA and private outpatient medical records on file. This fact weighs strongly against even the underlying existence of the disability identified.   It is crucial when seeking to demonstrate service connection that there have manifested a competent diagnosis of the very condition claimed. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998). Without a current diagnosis, service connection cannot be established.      This all notwithstanding, the Board realizes that there are certain circumstances under which a claimant's allegation of having a disability is sufficient to substantiate a claim, at least for purposes of further medical inquiry. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). Hence, the Board will further consider this claim from the assumption arguendo that the Veteran currently experiences a disability of some type manifested by vertigo.

However, there must still be a basis to associate the condition claimed with military service to warrant service connection. In this instance presumptive service connection based upon Agent Orange exposure is not available, as vertigo is not amongst those conditions delineated under provisions of section 3.309(e). Turning to direct service connection as a potential avenue, however, there is no documented diagnosis of vertigo (or dizziness symptoms) in military service, or at any time thereafter in proximity to when the Veteran was discharged in 1967. The only evidence which the Board has before it consists of the Veteran's own assertions, which according to his hearing testimony places the onset of symptomatology in the early to middle 1990s. Given such a late initial onset, there is no readily apparent basis to associate this condition with military service 25 years later, leastwise with Agent Orange exposure. There is no other evidence associated with the record to indicate or suggest how dizziness manifested post-service could be the product of presumed hazardous chemical exposure more than two decades prior. Unfortunately, the Board has no record before it upon which to begin to ascertain the likelihood of a causal nexus to service. Therefore, it must be concluded that the competent evidence weighs against finding of a causal link between vertigo/dizziness and military service, including on the basis of Agent Orange exposure therein. 

Since the preponderance of the evidence is against the claim for service connection for dizziness, the benefit-of-the-doubt doctrine does not apply, and the claim      must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Memory Loss

As to service connection for memory loss, there is no documentation of the condition whatsoever in the VA and private outpatient treatment record, but this notwithstanding the Veteran's assertion of having had the condition is accepted as sufficient for purpose of further medical inquiry into this claim.

Once again, however, the Board cannot ascertain a basis for associating the claimed disability with military service, including on the grounds of presumptive service connection. Memory loss is not amongst those disorders which may be presumptively deemed service-connected due to underlying Agent Orange exposure under provisions of 38 C.F.R. § 3.309(e). There is likewise no basis for recovery under a theory of direct service connection. The condition of memory loss, or any associated medical condition is not diagnosed anywhere throughout the record.      By the Veteran's own account, the memory loss began approximately 10 years post-service discharge. In this case, there is lacking both symtompatology during service, and continuity of symptomatology thereafter. Nor has any medical treatment provider deemed memory loss to have had a connection to the Veteran's military service. There simply is no other evidence associated with the record to indicate or suggest that memory loss or a related mental condition is the causal result of presumed hazardous chemical exposure a decade prior. There remains no basis to ascertain the likelihood of a causal nexus to service. Consequently, the preponderance of the evidence is against the claim for service connection for memory loss, and the claim must be denied. 


ORDER

Service connection for dermatitis, due to exposure to Agent Orange, is denied.

Service connection for dizziness, due to exposure to Agent Orange, is denied.

Service connection for memory loss, due to exposure to Agent Orange, is denied.














REMAND

It is determined that additional evidentiary development would be of benefit on the two remaining claims for service connection for peripheral neuropathy and arthritis. 

First, regarding claimed peripheral neuropathy, the Board recognizes that the condition is expressly listed amongst those disorders eligible for presumptive service connection due to Agent Orange exposure. In this particular case, however, the Veteran did not manifest peripheral neuropathy to a 10 percent level until a March 2007 initial clinical diagnosis, several decades after service discharge             in 1967, and thus not within the requisite one-year time period from last exposure to Agent Orange as to qualify for presumptive service connection based on a diagnosis of acute/subacute peripheral neuropathy. Even considering the Veteran's reported assertions, he did not have symptoms of peripheral neuropathy until the mid-1990s. Thus, a theory of presumptive service connection does not apply. Nonetheless, the Veteran may still attempt to establish direct service connection. Combee, supra. To this effect, the Board believes that since peripheral neuropathy is among those disorders generally recognized as having had an association with Agent Orange exposure (albeit, only under certain precipitating conditions, i.e., acute and within an appropriate timeframe), and no other competing etiology for the Veteran's peripheral neuropathy of the lower extremities has been found to date, that a VA Compensation and Pension examination would be warranted under these circumstances. Consequently, such an exam will be ordered. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).    

Turning to the issue of service connection for arthritis, there is the indication of potential outstanding private treatment records. In his July 2007 correspondence, the Veteran identified relevant treatment for arthritis of the knees and back from a Dr. V.S. from a hospital in Terre Haute, Indiana dating back to 1973. The Veteran further stated that he had attempted to obtain these treatment records but had been unsuccessful because "all records back that far are on micro-chip and only obtainable through the court system." Subsequently, a records inquiry with the Social Security Administration (SSA) pertaining to an award of disability benefits yielded medical records from this treating physician from May 1977 onwards,      but significantly, none dating back to 1973. The Veteran's representative in its January 2012 written brief presentation has since requested that the Board also   take necessary measures to acquire corresponding medical records from the aforementioned physician, including if necessary conducting a medical records request pursuant to the Board's authority to subpoena evidence under 38 C.F.R.       § 20.711. Presently considering this matter, the Board observes that no VA-initiated request for the identified private medical records has ever been completed, including having the Veteran preliminarily complete a VA Form 21-4142, medical authorization to release of medical records form. The Board believes this step should first been undertaken in an effort to secure to identified evidence. 
See 38 C.F.R. § 3.159(c)(1) (VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency). Should this records inquiry prove unsuccessful, and there is also meaningful evidence that the records sought are protected within the custody of a recordkeeping agency, then would       the Veteran want to explore filing with the Board a motion to subpoena relevant evidence. 

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he complete a VA Form 21-4142, Authorization and Consent to Release of Medical Information, regarding treatment from a Dr. V.S. in Terre Haute, Indiana dating back to 1973. Then attempt to obtain corresponding medical records based on his response. Provided that the search for any identified records are unsuccessful, the RO/AMC must notify the Veteran and his representative of this in accordance with the provisions of 38 U.S.C.A.  § 5103A(b) and 38 C.F.R. § 3.159(e). 



** The medical records sought in this case according to information provided by the Veteran may be stored on microfiche, or otherwise be within the custody of a recordkeeping agency. Please make any necessary arrangements to obtain corresponding medical records under these circumstances. If the records cannot be obtained because they are within the custody of a recordkeeping agency, then please notify the Veteran of this fact.

2. The RO/AMC should schedule the Veteran for a VA neurological examination to determine the likely etiology of his peripheral neuropathy. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner should then opine as to whether the Veteran's diagnosed peripheral neuropathy of the bilateral lower extremities is at least as likely as not (50 percent or greater probability) etiologically related to his military service, including due to his presumed Agent Orange exposure therein.  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).
4. Thereafter, the RO/AMC should readjudicate the claims for service connection for peripheral neuropathy and arthritis, both including secondary to Agent Orange exposure, based upon all additional evidence received.        If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to             the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


